Exhibit 10.1

CONSENT UNDER AND EIGHTH AMENDMENT TO AMENDED AND RESTATED

PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY AGREEMENT

This Consent Under and Eighth Amendment to Amended and Restated Plain English
Growth Capital Loan and Security Agreement (this “Amendment”) is made and
entered into as of December 7, 2015, by and between AGRI-ENERGY, LLC, a
Minnesota limited liability company (“Agri-Energy” or “You”), GEVO, INC., a
Delaware corporation (“Gevo”), and TRIPLEPOINT CAPITAL LLC, a Delaware limited
liability company (“TriplePoint” or “Us”; together with Agri-Energy,
collectively, the “Parties”).

RECITALS

A.    Agri-Energy and TriplePoint have entered into that certain Amended and
Restated Plain English Growth Capital Loan and Security Agreement dated as of
October 20, 2011, as amended by that certain First Amendment to Amended and
Restated Plain English Growth Capital Loan and Security Agreement and
Forbearance Agreement dated as of June 29, 2012, that certain Second Amendment
to Amended and Restated Plain English Growth Capital Loan and Security Agreement
dated as of December 11, 2013, that certain Consent Under and Third Amendment to
Amended and Restated Plain English Growth Capital Loan and Security Agreement
and Omnibus Amendment to Loan Documents dated as of May 9, 2014, that certain
Fourth Amendment to Amended and Restated Plain English Growth Capital Loan and
Security Agreement dated as of July 31, 2014, that certain Consent Under and
Fifth Amendment to Amended and Restated Plain English Growth Capital Loan and
Security Agreement dated as of January 28, 2015, that certain Consent Under and
Sixth Amendment to Amended and Restated Plain English Growth Capital Loan and
Security Agreement dated as of May 13, 2015, that certain Consent Under and
Seventh Amendment to Amended and Restated Plain English Growth Capital Loan and
Security Agreement dated as of November 11, 2015 (including all annexes,
exhibits and schedules thereto, and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, collectively,
the “Loan Agreement”), pursuant to which TriplePoint has provided loans and
other financial accommodations to or for the benefit of Agri-Energy upon the
terms and conditions contained therein. Unless otherwise defined herein,
capitalized terms or matters of construction defined or established in the Loan
Agreement shall be applied herein as defined or established therein.

B.    Agri-Energy has requested that TriplePoint amend the Loan Agreement to
provide for the issuance of the 2015 4Q Pre-Funded Warrants (as defined below)
by Gevo and TriplePoint is willing to do so subject to the terms and conditions
of this Amendment.

 NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

AGREEMENT

1.         Ratification and Incorporation of Loan Agreement and Other Loan
Documents; Additional Acknowledgements.      Except as expressly modified under
this Amendment, (a) Agri-Energy hereby acknowledges, confirms and ratifies all
of the terms and conditions set forth in, and all of its respective obligations
under, the Loan Agreement and the other Loan Documents and (b) all of the terms
and conditions set forth in the Loan Agreement



--------------------------------------------------------------------------------

and the other Loan Documents are incorporated herein by this reference as if set
forth in full herein. Agri-Energy represents that as of the date hereof, it has
no offset, defense, counterclaim, dispute or disagreement of any kind or nature
whatsoever with respect to the amount of the Secured Obligations. Agri-Energy
hereby reaffirms the granting of all Liens previously granted pursuant to the
Loan Documents to secure all Advances.

2.         Consent to Issuance of the 2015 4Q Pre-Funded Warrants; Equity
Issuance; Waiver of Notice.    Notwithstanding any term or provision in the Loan
Agreement, the Plain English Security Agreement dated as of September 22, 2010,
by and between Gevo and TriplePoint (as amended, restated, replaced, extended,
refinanced or otherwise modified from time to time, the “Security Agreement”),
any Warrant Agreement, or any other Loan Document to the contrary, TriplePoint
hereby (a) confirms that it has received notice that Gevo intends to conduct
(i) an offering of its common stock, par value $0.01 per share, in a firm
commitment underwritten public offering and (ii) offerings of the 2015 4Q
Pre-Funded Warrants entitling the holders thereof to purchase shares of Gevo’s
common stock (collectively, the “Equity Offerings”), pursuant to an effective
Registration Statement on Form S-3 (Registration No. 333-187893) (the
“Registration Statement”), (b) acknowledges receipt of notice of the
Registration Statement and the Equity Offerings to the extent such notice is
required pursuant to any Warrant, including Section 8 thereof, (c) waives any
notice or other provision of any Warrant, including Section 8 thereof, which may
be breached or any other default which may occur as a result of the above, and
(d) consents, effective upon the Eighth Amendment Closing Date (as defined
below), to the offering and issuance of the 2015 4Q Pre-Funded Warrants, the
execution and delivery of the 2015 4Q Pre-Funded Warrant Agreement (as defined
below), and the incurrence of the Indebtedness under the 2015 4Q Pre-Funded
Warrants so long as (i) the initial issuance of the 2015 4Q Pre-Funded Warrants
shall have been consummated on or before December 31, 2015 and (ii) such 2015 4Q
Pre-Funded Warrants are on terms and conditions consistent in all material
respects with the respective terms and conditions specified on Annex A attached
hereto or as modified so long as such modifications are not adverse in any
respect to TriplePoint.

3.         Amendments to Loan Agreement.    Agri-Energy and TriplePoint hereby
agree, effective upon and subject to the satisfaction of each of the conditions
to effectiveness set forth in Section 6 below and the occurrence of the 2015 4Q
Pre-Funded Issuance Closing Date (as defined below) so long as such date shall
occur on or before December 2, 2015, as follows:

(a)        The subsection titled “Dividends and Distributions” contained in
Section 12 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

Dividends and Distributions.   You will not, without Our prior written consent,
declare or pay any Cash dividend or make a Cash distribution on, or repurchase
or redeem, any class of Your Stock; except, that at any time: (a) You or any of
Your Subsidiaries may, or may make distributions so that You may, pay the
purchase price necessary to consummate the Agri-Energy Acquisitions in
accordance with the agreements evidencing the Agri-Energy Acquisitions,
including (i) any working capital adjustments, or (ii) any payment required to
be made after the Closing Date, as set forth in the Acquisition Agreement and
You agree to use the proceeds of such dividends or distributions solely for such
purpose; (b)(i) You or Your Subsidiaries may, and may make distributions to

 

2



--------------------------------------------------------------------------------

Parents for the purpose of allowing Parents to make distributions to Your
current or former employees, officers, or directors (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions or repurchases of
Stock of You or any of the Parents held by such Persons, pursuant to employee
repurchase plans upon an employee’s death or termination of employment and
(ii) so long as no Event of Default shall have occurred and be continuing or
would immediately result therefrom, You or Your Subsidiaries may, and may make
distributions to Parents for the sole purpose of allowing Parents to, and
Parents shall use the proceeds thereof solely to, make distributions to current
or former employees, officers, or directors (or any spouses, ex-spouses, or
estates of any of the foregoing) of You, solely in the form of forgiveness of
Indebtedness of such Persons owing to You or any of the Parents on account of
redemptions or repurchases of the Stock of You or any of the Parents held by
such Persons up to an aggregate amount of $100,000 in any given calendar year;
(c) You and Your Subsidiaries may make distributions to any of the Parents for
the sole purpose of allowing such Parent to (i) pay federal, state and local
income taxes and franchise taxes solely arising out of the consolidated
operations of You and Your Subsidiaries, after taking into account all available
credits and deductions (provided that neither You nor any of Your Subsidiaries
shall make any distribution to any of the Parents in any amount greater than the
share of such taxes arising out of Your consolidated net income), and (ii) pay
other reasonable administrative and maintenance costs and expenses arising
solely out of the consolidated operations (including maintenance of existence)
of Parents, You and Your Subsidiaries and reasonable out of pocket costs and
expenses (including, without limitation, the allocable portion of such Parent’s
compensation costs for employees of such Parent during the actual time spent by
such employees providing services to You); (d) You and Your Subsidiaries may
make dividends or distributions, directly or indirectly, to any Parent for the
purpose of allowing Gevo, Inc. to purchase or pay Cash in lieu of fractional
shares of common Stock arising out of the conversion of convertible securities
(including the Convertible Notes (or any Refinancing Indebtedness in respect
thereof) or Permitted Conversions) or the exercise of any 2013 Warrant, 2014
Warrant, 2015 Warrant, 2015 Additional Warrant, 2015 4Q Warrant, 2015 4Q
Pre-Funded Warrant or any other warrants; and (e) You and Your Subsidiaries may
make dividends or distributions, directly or indirectly, to any Parent for the
purpose of allowing Gevo, Inc. to (i) pay (y) regularly scheduled interest when
due and owing on the Convertible Note Indebtedness (or any Refinancing
Indebtedness in respect thereof), and/or (z) accrued interest that is due and
payable in connection with any Permitted Exchange, in each case, together with
fees, costs and expenses from time to time due in connection with the
Convertible Note Indebtedness (or any Refinancing Indebtedness or Permitted
Exchange in respect thereof), (ii) make Permitted Conversions, (iii) make
Permitted Exchanges, and (iv) make payments to the indenture trustee in respect
of the Convertible Note Indebtedness (or any Refinancing Indebtedness in respect
thereof) of reasonable and customary compensation for its services as the
indenture trustee and to reimburse it for reasonable fees, costs and expenses
incurred by it and disbursements and

 

3



--------------------------------------------------------------------------------

advances made by it in such capacity; provided, however, that at any time on or
after the date that the Retrofit is completed, and You are producing commercial
scale isobutanol and so long as (y) Opco’s Net Worth is greater than or equal to
$10,000,000 and (z) no Event of Default has occurred and is continuing, You may
declare or pay any dividend or make a distribution on, or repurchase or redeem,
any class of Your Stock without limitation.

(b)        The subsection titled “Convertible Notes, 2013 Warrants, 2014
Warrants, 2015 Warrants, 2015 Additional Warrants, and 2015 4Q Warrants”
contained in Section 14 of the Loan Agreement is hereby amended and restated in
its entirety as follows:

Convertible Notes, 2013 Warrants, 2014 Warrants, 2015 Warrants, 2015 Additional
Warrants, 2015 4Q Warrants and 2015 4Q Pre-Funded Warrants.     The making of
any cash payment by Gevo, Inc. of the Convertible Note Indebtedness (or any
Refinancing Indebtedness in respect thereof) or on account of any Indebtedness
with respect to the 2013 Warrants, 2014 Warrants, 2015 Warrants, 2015 Additional
Warrants, 2015 4Q Warrants or 2015 4Q Pre-Funded Warrants, other than
(a) regularly scheduled interest payments, together with any fees, costs and
expenses from time to time owing on the 2012 Convertible Notes or the 2013
Convertible Notes (or any Refinancing Indebtedness in respect thereof),
(b) Permitted Conversions, (c) payments to the indenture trustee with respect to
the Convertible Note Indebtedness (or any Refinancing Indebtedness in respect
thereof) of reasonable and customary compensation for its services as the
indenture trustee and the reimbursement of reasonable fees, costs, and expenses
incurred by it and disbursements and advances made by it in such capacity,
(d) payments of the Convertible Note Indebtedness with proceeds of any
Refinancing Indebtedness, (e) Permitted Exchanges and payments in connection
therewith to the extent not prohibited by the definition of Permitted Exchange,
(f) the making of cash payments in lieu of issuing fractional shares in
connection with any issuance of Stock resulting from the exercise of the 2013
Warrants (as in effect as of their respective issuance dates), the 2014 Warrants
(as in effect as of their respective issuance dates), the 2015 Warrants (as in
effect as of their respective issuance dates), the 2015 Additional Warrants (as
in effect as of their respective issuance dates), the 2015 4Q Warrants (as in
effect as of their respective issuance dates) or the 2015 4Q Pre-Funded Warrants
(as in effect as of their respective issuance dates) and (g) the cash payment of
Inducement Cash Fees.

(c)        The subsection titled “Additional Notices” appearing at the end of
Section 18 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

Additional Notices.   Promptly and in any event within three (3) Business Days
after the receipt by You or Gevo, Inc. of any notice from any holder of any 2013
Warrant, 2014 Warrant, 2015 Warrant, 2015 Additional Warrant, 2015 4Q Warrant or
2015 4Q Pre-Funded Warrant that such holder is exercising its right to require
Gevo, Inc. or any successor entity to purchase such 2013 Warrant, 2014 Warrant,
2015 Warrant, 2015 Additional Warrant, 2015 4Q Warrant or 2015 4Q Pre-Funded
Warrant pursuant to its terms.

(d)        Section 21 of the Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

4



--------------------------------------------------------------------------------

“2015 4Q Pre-Funded Issuance Closing Date” means the first date on which a 2015
4Q Pre-Funded Warrant is issued.

“2015 4Q Pre-Funded Warrants” means the Series E Warrants issued by Gevo, Inc.
from time to time pursuant to the 2015 4Q Pre-Funded Warrant Agreements, as
amended, restated, replaced, extended, refinanced or otherwise modified from
time to time.

“2015 4Q Pre-Funded Warrant Agreements” means the Pre-Funded Series E Warrants
to Purchase Common Stock issued by Gevo, Inc. to the registered holders thereof
or their permitted assigns, as amended, restated, replaced, extended, refinanced
or otherwise modified from time to time.

“Inducement Cash Fee” means the payment of certain inducement fees in the form
of cash payments by Gevo, Inc. to holders of the 2013 Warrants, 2014 Warrants,
2015 Warrants, 2015 Additional Warrants, 2015 4Q Warrants, 2015 4Q Pre-Funded
Warrants and/or other warrants from time to time issued by Gevo, Inc., to induce
such holders to exercise their rights under such warrants, provided that
(x) such fees are paid solely out of the proceeds received by Gevo, Inc. in
connection with the exercise of such warrants at their applicable stated
exercise prices and (y) the payment of such fees is permitted pursuant to
Section 3 of the Sixth Amendment.

“Eighth Amendment” means that certain Consent Under and Eighth Amendment to
Amended and Restated Plain English Growth Capital Loan and Security Agreement
dated as of December 7, 2015, by and among You, Gevo, Inc. and Us.

“Eighth Amendment Closing Date” means the date on which all of the conditions
set forth in Section 6 of the Eighth Amendment have been satisfied.

(e)        Section 21 of the Loan Agreement is hereby amended by amending and
restating the following definitions:

“2015 4Q Warrants” means the Warrants issued by Gevo, Inc. from time to time
pursuant to the 2015 4Q Warrant Agreements, as amended, restated, replaced,
extended, refinanced or otherwise modified from time to time.

“2015 4Q Warrant Agreements” means the Series D Warrants to Purchase Common
Stock issued by Gevo, Inc. to the registered holders thereof or their permitted
assigns, as amended, restated, replaced, extended, refinanced or otherwise
modified from time to time.

4.         Amendment to Seventh Amendment.

(a)        Section 2 of the Seventh Amendment is hereby amended and restated in
its entirety as follows:

2. Consent to Issuance of the 2015 4Q Warrants; Equity Issuance; Waiver of
Notice. Notwithstanding any term or provision in the Loan Agreement, the Plain
English Security Agreement dated as of September 22, 2010, by and between Gevo
and TriplePoint (as amended, restated, replaced, extended, refinanced or
otherwise modified from time to time, the “Security Agreement”), any Warrant
Agreement, or any other Loan Document to the contrary, TriplePoint (a) confirms
that it has received notice that Gevo intends to conduct (i) an offering of its
common stock, par value $0.01 per share, in a firm commitment underwritten
public offering and (ii) offerings of the 2015 4Q Warrants entitling the holders
thereof to purchase shares of Gevo’s common stock (collectively, the “Equity
Offerings”), pursuant to an effective Registration Statement on Form S-3
(Registration No. 333-187893) (the “Registration Statement”), (b) acknowledges
receipt of notice of the Registration Statement and the Equity Offerings to the
extent such notice is required pursuant to any Warrant, including Section 8
thereof, (c) waives any notice or other provision of any Warrant, including
Section 8 thereof, which may be breached or any other default which may occur as
a result of the above, and (d) consents, effective upon the Seventh Amendment
Closing Date (as defined below), to the offering and issuance of the 2015 4Q
Warrants, the execution and delivery of the 2015 4Q Warrant Agreement, and the
incurrence of the Indebtedness under the 2015 4Q Warrants so long as (i) the
initial issuance of the 2015 4Q Warrants shall have been consummated on or
before December 31, 2015 and (ii) such 2015 4Q Warrants are on terms and
conditions consistent in all material respects with the respective terms and
conditions specified on Annex A attached hereto or as modified so long as such
modifications are not adverse in any respect to TriplePoint.

(b)        Annex A to the Seventh Amendment is hereby amended, restated and
replaced in its entirety by Annex A attached as Annex B hereto.

5.         Representations and Warranties.     Agri-Energy hereby represents and
warrants to TriplePoint that each of the representations and warranties
contained in Section 11 of the Loan Agreement are true and correct in all
material respects as of the date hereof, except such representations and
warranties that relate expressly to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, in each case,
after giving effect to this Amendment.

6.         Conditions to Effectiveness.    The effectiveness of this Amendment
is subject to satisfaction of each of the following conditions:

(a)        receipt by TriplePoint of this Amendment as executed by Agri-Energy,
Gevo and TriplePoint;

 

5



--------------------------------------------------------------------------------

(b)        receipt by TriplePoint of the Reaffirmation and Consent of Guarantor
as executed by Gevo in form and substance acceptable to TriplePoint;

(c)        receipt by TriplePoint of the Ninth Amendment to Plain English
Security Agreement duly executed by Gevo and TriplePoint; and

(d)        the absence of any Defaults or Events of Default as of the date
hereof.

7.         Entire Agreement.   This Amendment, together with the Loan Agreement
and the other Loan Documents, is the entire agreement between the parties hereto
with respect to the subject matter hereof. This Amendment supersedes all prior
and contemporaneous oral and written agreements and discussions with respect to
the subject matter hereof.

8.         Recitals.   The recitals to this Amendment shall constitute a part of
the agreement of the parties hereto.

9.         Applicable Law.        This Amendment has been made, executed and
delivered in the State of California and will be governed and construed for all
purposes in accordance with the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

10.         Consent To Jurisdiction And Venue.   All judicial proceedings
arising in or under or related to this Amendment may be brought in any state or
federal court of competent jurisdiction located in the State of California. By
execution and delivery of this Amendment, each Party hereto generally and
unconditionally: (a) consents to personal jurisdiction in San Mateo County,
State of California; (b) waives any objection as to jurisdiction or venue in San
Mateo County, State of California; (c) agrees not to assert any defense based on
lack of jurisdiction or venue in the aforesaid courts; and (d) irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Amendment.

11.       Mutual Waiver Of Jury Trial; Judicial Reference.    Because disputes
arising in connection with complex financial transactions are most quickly and
economically resolved by an experienced and expert person and the Parties wish
applicable state and federal laws to apply (rather than arbitration rules), the
Parties desire that their disputes be resolved by a judge applying such
applicable laws. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR
OUR ASSIGNEE AGAINST YOU IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS
NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A

 

6



--------------------------------------------------------------------------------

REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT A
STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS SECTION SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE
AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE
FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE.
THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION AND ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT
THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH
CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER THAN YOU AND US; CLAIMS THAT
ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN YOU AND US;
AND ANY CLAIMS FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC PERFORMANCE OR ANY
EQUITABLE OR LEGAL RELIEF OF ANY KIND, ARISING OUT OF THIS AGREEMENT.

12.       Signatures.     This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all such
counterparts together constitute one and the same instrument. This Amendment may
be executed and delivered by facsimile or transmitted electronically in either
Tagged Image Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon
such delivery, the facsimile, TIFF or PDF signature, as applicable, will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

13.       Costs and Expenses.    Agri-Energy reaffirms its obligations to pay,
in accordance with the terms of Section 20 of the Loan Agreement, all reasonable
costs and expenses of TriplePoint in connection with the preparation,
negotiation, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith.

14.       Effect.    Upon the effectiveness of this Amendment, from and after
the date hereof, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
the Loan Agreement as amended hereby and each reference in the other Loan
Documents to the Loan Agreement, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

15.       Conflict of Terms.    In the event of any inconsistency between the
provisions of this Amendment and any provision of the Loan Agreement, the terms
and provisions of this Amendment shall govern and control.

16.       Release.    In consideration of the benefits provided to each of
Agri-Energy and Gevo under this Amendment, each of Agri-Energy and Gevo hereby
agrees as follows:

(a)        Agri-Energy and Gevo, for themselves and on behalf of their
respective successors and assigns, do hereby release, acquit and forever
discharge TriplePoint, and the past or present officers, directors, attorneys,
affiliates, employees and agents of

 

7



--------------------------------------------------------------------------------

TriplePoint, and each of their respective successors and assigns, from any and
all claims, demands, obligations, liabilities, causes of action, offsets,
damages, costs or expenses, of every type, kind or nature, whether known or
unknown, suspected or unsuspected, liquidated or unliquidated, including any
claims that Agri-Energy, Gevo and their respective successors, counsel and
advisors may in the future discover they would have now had if they had known
facts not now known to them, whether founded in contract, in tort or pursuant to
any other theory of liability, that Agri-Energy or Gevo now has or may acquire
against any one or more of them, arising out of events or transactions which
occurred on or before the date hereof (each a “Released Claim” and collectively,
the “Released Claims”), including without limitation, those Released Claims
arising out of or connected with the transactions arising under or related to
any of the Loan Documents.

(b)        Each individual signing this Amendment on behalf of Agri-Energy and
Gevo acknowledges that he or she has read each of the provisions of this
section, and has had the opportunity to review the legal consequences of this
section with an attorney. Agri-Energy and Gevo acknowledge and agree that they
are aware of, familiar with, understand, and expressly waive the provisions of
Section 1542 of the California Civil Code, and any other similar statute, code,
law or regulation to the fullest extent it may waive such rights and benefits.
Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

(c)        The provisions, waivers and releases set forth in this Section are
binding upon Agri-Energy, Gevo and their respective assigns and successors in
interest. The provisions, waivers and releases of this Section shall inure to
the benefit of TriplePoint and its agents, employees, officers, directors,
assigns and successors in interest. Agri-Energy and Gevo warrant and represent
that they are the sole and lawful owner of all right, title and interest in and
to all of the claims released hereby and they have not heretofore voluntarily,
by operation of law or otherwise, assigned or transferred or purported to assign
or transfer to any person any such claim or any portion thereof. Each of
Agri-Energy and Gevo shall indemnify and hold harmless TriplePoint from and
against any claim, demand, damage, debt and liability (including payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or arising out of any such assignment or transfer. The
provisions of this section shall survive the date hereof. Nothing herein is or
should be construed to be a release of claims against Agri-Energy or Gevo or a
satisfaction of any indebtedness.

 

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

AGRI-ENERGY, LLC By:     /s/ Mike Willis

Name:  Mike Willis Title:  Chief Financial Officer

GEVO, INC.

 

By:     /s/ Mike Willis

Name:  Mike Willis Title:  Chief Financial Officer

 

TRIPLEPOINT CAPITAL LLC By:     /s/ Sajal Srivastava

Name:  Sajal Srivastava Title:  President